DICE, Commissioner.
Appellant was convicted of the offense of driving a motor vehicle upon a public highway while his operator’s license was suspended, and his punishment assessed at six months’ confinement in jail.
The prosecution and conviction are under Sec. 34 of Art. 6687b, Vernon’s Ann. Civil Statutes, which provides that upon conviction of the offense denounced by said section the defendant shall be punished by fine of not less than $25 and not more than $500, and, in addition thereto, there may be imposed a sentence of imprisonment not to exceed six months.
The judgment assessing appellant’s punishment at confinement in the county jail for six months, without the imposition of a fine, was unauthorized and calls for a reversal of the conviction. Persall v. State, 145 Tex.Cr.R. 476, 169 S.W.2d 4S8; Dotson v. State, Tex.Cr.App., 344 S.W.2d 879.
For such error, the judgment of the trial' court is reversed and the cause is remanded.
Opinion approved by the court.